Citation Nr: 1627356	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  09-29 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1962 to September 1966.

This case comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In its decision, the RO denied the Veteran's request to reopen a previously denied claim for entitlement to service connection for PTSD.  The RO denied what it characterized as a separate claim for service connection for bipolar disorder and a claim for a total disability rating based on individual unemployability (TDIU).  The Veteran appealed all three rulings.  

At his request, the Veteran was scheduled to testify at a Travel Board hearing on April 16, 2010.  Before that date, he contacted the RO via telephone and withdrew his hearing request.  Because he withdrew his hearing request, a hearing transcript is not needed before the Board can review the issues in this case.

This case first came to the Board in October 2011.  The Board issued a decision denying service connection for bipolar disorder.  The PTSD and TDIU claims were remanded for further development.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2006 rating decision, the AOJ denied the Veteran's claim for entitlement to service connection for PTSD.  The Veteran filed a timely notice of disagreement (NOD) and the AOJ issued a June 2007 statement of the case (SOC), but the Veteran did not file a substantive appeal.

2.  Evidence received since the August 2006 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for PTSD and raises a reasonable possibility of substantiating the claim.

3.  The evidence is at least evenly balanced as to whether the Veteran's PTSD is related to an in-service stressor.


CONCLUSIONS OF LAW

1.  The August 2006 decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. §§ 20.202, 20.1103 (2015).

2.  Evidence received since the August 2006 decision is new and material and the claim for entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a) (2015).

3.  The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159 (2015).

Because the Board is granting the only issues decided today, no further discussion of the VCAA is necessary.  See Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2).



Reopening

A claim that has been denied in a final, unappealed rating decision may not generally be reopened and allowed.  See 38 U.S.C.A. § 7105(c).  One exception to the general rule of finality is authorized by 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented with respect to a claim which was disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to establish the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"In determining [whether evidence is new and material], the credibility of the evidence is to be presumed.  This presumption is made only for the purpose of determining whether the case should be reopened.  Once the evidence is found to be new and material and the case is reopened, the presumption that it is credible and entitled to full weight no longer applies."  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (emphasis in original).  In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

VA denied a claim for entitlement to service connection for PTSD in August 2006.  The RO mailed a copy of its decision to an address provided by the Veteran.  The Veteran filed a timely notice of disagreement and the RO issued a statement of the case in June 2007, mailing a copy of the statement of the case to the Veteran.   The Veteran was required to file his substantive appeal within sixty days from the date of the issuance of the statement of the case or within one year of the rating decision he had appeal.  See 38 C.F.R. § 20.302(b).  He did not file a substantive appeal during this period; nor did he submit new and material evidence within one year.  Thus, the decision became final in August 2007.  See 38 C.F.R. § 20.1103.

At the time of the August 2006 rating decision, the claims file included letters from two psychologists and one psychiatrist.  One of the psychologists was in private practice.  The other psychologist and the psychiatrist treated the Veteran at a VA medical center.  All of them diagnosed the Veteran with PTSD.  The claims file also included numerous written statements from the Veteran.  In his statements, he attributed his claimed PTSD to a stressful incident which occurred when he was stationed aboard the USS Long Beach (CGN-9).  According to the Veteran, the incident occurred when the ship was in the Caribbean Sea, near Guantanamo Bay, Cuba.  The Veteran explained that a misfire occurred when he was inside a turret containing one of the ship's five-inch guns.  He wrote that the situation was dangerous and stressful because of the risk of a "cook off" or accidental explosion of the malfunctioning shell inside the gun.  The Veteran wrote that he needed to stay inside the turret while the crew waited to find out whether the shell would explode.  VA also received statements from two friends of the Veteran.  Both statements indicate that their respective authors were aboard the Long Beach with the Veteran and that a near "cook off" occurred in the ship's five-inch gun.

According to the August 2006 rating decision, the Veteran's PTSD claim was denied because his claimed in-service stressor was not verified.  Since then, VA has received deck logs and other evidence from the Veteran's former attorney.  The deck logs describe gunnery practice aboard the Long Beach in July 1963 in the waters near Guantanamo Bay, Cuba.  Although there is no report of a misfire, the logs show that, during gunnery practice, the crew was ordered to place the ship on Material Condition Zebra (maximum water tightness) only four minutes after being ordered to Material Condition Yoke (normal at sea water tightness).  The ship was maintained at this level for more than 30 minutes, which - according to other evidence provided by the Veteran's former attorney - is the minimum length of time a gun crew must wait after a misfire before unloading a five-inch gun.  

At the time of the most recent prior denial of the Veteran's claim, the claims file did not include any contemporaneous documentary evidence tending to show that the Long Beach engaged in gunnery practice in the waters near Cuba.  Because the deck logs from the Long Beach have a tendency to corroborate the Veteran's claimed in-service stressor, they "relate[] to an unestablished fact necessary to establish the claim" and are not cumulative or redundant of previously available evidence.  Because new and material evidence has been submitted, the Veteran's claim for entitlement to service connection for PTSD must be reopened.

Service Connection for PTSD

Service connection is warranted where the evidence establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection for PTSD, in particular, requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a stressor during the military service to support a claim for PTSD will vary depending on whether the veteran was "engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If the evidence establishes that the veteran was engaged in combat with the enemy or was a prisoner of war (POW), and the claimed stressor is related to combat or POW experiences (in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressors are consistent with the circumstances, conditions, or hardships of the veteran's service), the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

If the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  Such corroborating evidence cannot consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

During the pendency of this appeal, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.

Post-service VA treatment records include a diagnosis of PTSD.  The Veteran's psychiatrist has written multiple letters describing the Veteran's condition.  In May 2006, the VA psychiatrist wrote a joint letter with a VA psychologist.  This letter indicates that the Veteran meets the criteria for PTSD under the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  The current version of 38 C.F.R. § 4.125 requires PTSD diagnoses to conform to the criteria in the Fifth Edition of the same treatise.  Prior to August 4, 2014, the regulation required a diagnosis under the DSM-IV criteria.  See 79 Fed. Reg. 45,093-02, 45,094 (August 4, 2014).  The new provisions do not apply to claims certified for appeal to the Board before August 4, 2014.  See 80 Fed. Reg. 14,308-01, 14,308 (March 19, 2015).  Because this appeal was certified to the Board before the effective date of the new regulation, there is no need to remand this case for a new opinion applying the DSM-5 criteria.

In December 2015, the VA psychiatrist completed a more recent disability benefits questionnaire.  On this form, the psychiatrist noted that the Veteran experienced, witnessed or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others and that his response involved intense fear, helplessness or horror.  According to the psychiatrist, the Veteran persistently re-experiences this traumatic event.  He also persistently avoids stimuli associated with the trauma and his symptoms include increased arousal, difficulty falling or staying asleep, difficulty concentrating, hypervigilance and exaggerated startle response.

Although the questionnaire does not explicitly identify the traumatic event involving actual or threatened death or serious injury, the same psychiatrist wrote an October 2011 letter, which indicated that "[the Veteran's] PTSD is service related, the result of trauma while aboard the USS Long Beach when he was involved in two near cook-offs on the five inch guns at Gitmo Bay."

A May 2006 report from a psychologist in private practice also includes a PTSD diagnosis.  The report indicates that the Veteran's symptoms, including nightmares, were related to the incident aboard the USS Long Beach: "Once if all asleep the night mares [sic] begin.  I am in that gun mount.  It is very misty.  I can't see the four fellow faces.  I am real hot and everyone is very scared."

The Veteran has argued that, in his case, service connection can be granted based on his lay testimony alone under the revised criteria of 38 C.F.R. § 3.304(f).  The Veteran's claimed stressor, however, is not related to "fear of hostile military or terrorist activity" because the danger associated with the misfire in the 5-inch gun of the USS Long Beach in July 1963 concerned a potential malfunction of the ship's own weapons, and not the danger of an attack by hostile forces.  The Veteran has submitted statements describing tension between the United States and the Soviet Union in the aftermath of the 1962 Cuban Missile Crisis, including newspaper reports that a Cuba-based MIG fighter airplane fired on an American fishing boat in February 1963.  But there is no evidence that the Veteran was involved in this incident or in any similar incident.

Nevertheless, the other evidence in the record sufficiently corroborates the Veteran's claimed in-service stressor.  Service personnel records confirm that the Veteran was aboard the USS Long Beach in July 1963 and previously received training on the 5-inch gun, which suggests that he would have performed his duties inside the ship's gun turret.  Two fellow Marines submitted statements which indicate that they were aboard the ship with the Veteran and they confirm the misfire and near "cook off" in the five-inch gun.  Both statements also identified the location of the incident as close to the naval base at Guantanamo Bay, Cuba, which is consistent with the deck logs submitted by the Veteran's former attorney.  There is no factual basis of record to challenge the witness statements who allege actual knowledge of the events in question.

The deck logs themselves do not report a misfire in either of the ship's five-inch gun turrets during gunnery exercises in July 1963.  But the Veteran's former attorney correctly described the sequence of events in the deck logs.  The crew did receive orders to set Material Condition Zebra (maximum water tightness) only four minutes after orders to set Material Condition Yoke (normal at sea water tightness).  The attorney is correct that, according to the deck logs, this condition was maintained for more than thirty minutes with no reason given.  The Veteran's attorney also submitted an excerpt from the operating instructions for the five-inch guns.  These instructions show that, in the event of a misfire, the crew was not to open the breech within 30 minutes of the last attempt to fire.  This time interval is consistent with the thirty-five minutes when the ship was at Material Condition Zebra following the cessation of gunnery practice.

It would, of course, be better to have contemporary documents recording the occurrence of a misfire in the 5-inch gun.  But because the claimed misfire did not cause an accident or physically injure the gun crew, it is not clear that any record would necessarily be made.  The available evidence is consistent with the Veteran's claim and his treating mental health professionals agree that the stressful incident he described is adequate to support a diagnosis of PTSD.  When considered together with the lay statements of the former Marines who served on the Long Beach with him, the evidence is at least evenly balanced as to whether the claimed in-service stressor occurred.

By law, the resulting reasonable doubt is resolved in the Veteran's favor, see 38 U.S.C.A. § 5107(b), and entitlement to service connection for PTSD is warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits."). 


ORDER

New and material evidence has been received to reopen a previously denied claim for service connection for PTSD and the claim is reopened.

Entitlement to service connection for PTSD is granted.


REMAND

When the AOJ denied the TDIU claim, the Veteran did not meet the requirements of 38 C.F.R. § 4.16(a), i.e., one service connected disability rated at 60 percent or more; or, if there are two or more disabilities, at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Since the Board has granted the claim for PTSD and the AOJ has not yet determined the current severity of the Veteran's PTSD, the Board will remand the issue of TDIU.

The Veteran's VA treatment records include notes of the Veteran's meetings with a vocational rehabilitation counselor.  On remand, the RO should determine whether the Veteran has been assigned a vocational rehabilitation folder separate and apart from the notes of the compensated work therapy program which are part of his VA treatment records.  If such a folder exists, it should be associated with the rest of the claims file and considered before the Veteran's request for TDIU is decided.

Finally, the Board finds the claim of entitlement to a TDIU would benefit from an opinion from a vocational specialist to determine if the Veteran has been unemployable for any part of the period since he stated that he had problems maintaining employment in April 2008.  Since a remand of the TDIU claim is needed, development to obtain any outstanding records pertaining to treatment or evaluation of the Veteran's service-connected disabilities should be completed while the case is on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding VA treatment records, particularly records of VA medical or psychiatric treatment since January 2016.  The AOJ should also determine whether the Veteran has been assigned a vocational rehabilitation folder separate from the notes relating to the compensated work therapy program which are part of his VA treatment records.  If the Veteran has been assigned a separate vocational rehabilitation folder, it should be associated with the rest of the claims file and considered before the Veteran's request for TDIU is decided.

2.  Then, obtain an opinion from a vocational specialist.  The specialist is asked to address the functional effects of the Veteran's service-connected disabilities, including PTSD, on his ability to secure or follow a substantially gainful occupation since April 2008.  When addressing the functional effects of his service-connected disabilities, the examiner must not consider the Veteran's age or any non-service connected disabilities.  The specialist should address the vocational rehabilitation note dated September 2015 indicating that the Veteran was offered two jobs and a separate note dated August 2015, indicating that the Veteran was employed prior to August 14, 2015.  

3.  Then, readjudicate the Veteran's request for a TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


